Title: To George Washington from Henry Knox, 10 November 1782
From: Knox, Henry
To: Washington, George


                  
                     Sir,
                     West Point 10th Nov. 1782.
                  
                  I received your Excellency’s favor of yesterday, respecting the 4th Connecticut regiment cuting and laying in wood for the hospital.  General Huntington informs me that the arrangement with respect to their officers is entirely completed, and that nothing remains to be done previous to drafting the men, but to inspect them in their present state, which is to be done on the 13th after which they will instantly be assigned to the respective regiments.  This being the case, I beg leave to request your Excellency’s directions whether this duty is to be done by the Connecticut troops, and if so, whether it will not be best to have it done by a general detail from them.
                  I am informed that very little wood is at the landings below.  If so perhaps your Excellency might think it adviseable to direct the Quarter Master General to put the levies to this duty.  We shall certainly execute every thing which your Excellency shall please to direct with great cheerfulness, and more especially one in which the feelings of humanity are so deeply interested; but the excessive fatigue we have already in hand will render any additional duties more severe upon the men than any thing they have yet experienced.
                  I had the honor yesterday to receive the paroles and countersigns up to the 16th inclusive.  I shall carefully obey the injunction against a premature discovery.  I also received the general orders of the 9th.  I have the honor to be, with the highest respect, Your Excellency’s most obedient servant
                  
                                          
                            H. Knox
                            
                        
               